Title: From Thomas Jefferson to Riedesel, 3 May 1780
From: Jefferson, Thomas
To: Riedesel, Friedrich Adolph (Adolf) von



Sir
Richmond May 3. 1780.

Your several favors of Dec. 4. Feb. 10. and Mar. 30. are come duly to hand. I sincerely condole with Madame de Riedesel on the birth of a daughter, but receive great pleasure from the information of her recovery, as every circumstance of felicity to her, yourself or family is interesting to us. The little attentions you are pleased to magnify so much never deserved a mention or thought. My mortification was that the peculiar situation in which we were put it out of our power to render your stay here more comfortable. I am sorry to learn that the negotiations for the exchange of prisoners have proved abortive, as well from a desire to see the necessary distresses of war alleviated in every possible instance, as that I am sensible how far yourself and family are interested in it. Against this however is to be weighed the possibility that we may again have a pleasure we should otherwise perhaps never have had; that of seeing you again. Be this as it may, opposed as we happen to be in our sentiments of duty and honor, and anxious for  contrary events, I shall nevertheless sincerely rejoice in every circumstance of happiness or safety which may attend you personally, and when a termination of the present contest shall put it in my power to declare to you more unreservedly how sincere are the sentiments of esteem & respect (wherein Mrs. Jefferson joins me) which I entertain for Madme. de Riedesel & yourself & with which I am Sir Your most obedt. & most humble servt.
